[boardappointmentletter-k001.jpg]
Exhibit 10.2 NEO GENOMICS August 11, 2020 Michael A. Kelly Re: NeoGenomics, Inc.
Board and Audit Committee Appointments Dear Michael: On behalf of the entire
Board of Directors (the "Board") of NeoGenomics, Inc., a Nevada corporation (the
"Company"), it is my sincere pleasure to provide this written confirmation of
your appointment to the Company's Board of Directors and Audit and Finance
Committee (the "Audit Committee"), as approved by the Board at its July 15, 2020
meeting (the "Effective Date"). In consideration for your service on the Board
and Audit Committee, you will receive the following compensation: • Cash Fees:
Initially, your cash compensation will consist of $55,000, comprised of an
annual retainer of $45,000 for Board membership and $10,000 for Audit Committee
membership, paid in equal quarterly amounts at the end of each quarter for which
you have provided service, prorated from the Effective Date. • Equity Grants:
You will receive an initial equity grant under the Company's Equity Incentive
Plan valued at $110,000, prorated from the Effective Date, such initial equity
grant to be comprised of 70% in restricted shares of the Company's common stock
and 30% in stock options to purchase the Company's common stock (the "Initial
Equity Grant''). The Initial Equity Grant will immediately vest on May 29, 2021.
The stock options shall have an exercise price per share equal to the fair
market value of the shares of the Company's common stock on the close of market
prior to the initial option grant date of July 30, 2020 (the "Initial Option
Grant Date"). In addition, you will be eligible to receive annual equity grants
for continued Board service pursuant to the Company's then current outside
director compensation policy. The compensation set forth above is subject to
change from time to time in the future as determined by the Compensation
Committee of the Board. The Company will reimburse you for all reasonable travel
expenses that you incur in connection with your attendance at meetings of the
Board and Audit Committee, in accordance with the Company's expense
reimbursement policy in effect from time to time. In addition, you will receive
indemnification as a director of the Company to the maximum extent extended to
directors of the Company generally,



--------------------------------------------------------------------------------



 
[boardappointmentletter-k002.jpg]
Mr. Michael A. Kelly August 11, 2020 Page 2 as set forth in the Company's
certificate of incorporation, bylaws, an indemnification agreement between you
and the Company (which will be provided to you separately and will be effective
on the first date of your appointment), and any director and officer insurance
the Company may have and maintain from time to time. In accepting this
appointment, you are representing to us that you (i) do not know of any conflict
which would restrict your ability to serve on the Board or the Audit Committee,
and (ii) will not provide the Company with any documents, records, or other
confidential information in violation of the rights of other parties. You also
agree to execute a non-disclosure agreement between you and the Company (which
will be provided to you separately and will be effective on the first date of
your appointment). This letter sets forth the entire compensation you will
receive for your service on the Board and the Audit Committee. Nothing in this
letter should be construed as an offer of employment. We believe that your
appointment to the Board and Audit Committee will be of immense value to the
Company. If the foregoing terms are agreeable, please indicate your acceptance
by signing the letter in the space provided below and returning this letter to
me. Sincerely, NEOGENOMICS, INC. By: Douglas M. VanOort Chairman and Chief
Executive Officer Agreed and Accepted: Michael A. Kelly Date: August 11, 2020



--------------------------------------------------------------------------------



 